                                                                  Case 2:19-cv-01534-JCM-DJA Document 31 Filed 03/16/20 Page 1 of 5



                                                            1
                                                                 Douglas D. Gerrard, Esq.
                                                                 Nevada Bar No. 4613
                                                            2    dgerrard@gerrard-cox.com
                                                                 Fredrick J. Biedermann, Esq.
                                                            3    Nevada Bar No. 11918
                                                                 fbiedermann@gerrard-cox.com
                                                            4    GERRARD COX LARSEN
                                                            5
                                                                 2450 St. Rose Parkway, Suite 200
                                                                 Henderson, NV 89074
                                                            6    Tel: (702)796-4000
                                                                 Fax: (702)796-4848
                                                            7
                                                                 Natalie L. Winslow, Esq.
                                                            8
                                                                 Nevada Bar No. 12125
                                                            9    Rex D. Garner, Esq.
                                                                 Nevada Bar No. 9401
                                                            10   AKERMAN LLP
GERRARD, COX & LARSEN




                                                                 1635 Village Center Circle, Suite 200
                        O:(702)796-4000 F:(702)796-47848
                         2450 St. Rose Parkway, Suite 200




                                                            11   Las Vegas, Nevada 89134
                                                                 Tel: (702) 634-5000
                              Henderson, NV 89074




                                                            12
                                                                 Fax: (702) 380-8572
                                                            13   natalie.winslow@akerman.com
                                                                 rex.garner@akerman.com
                                                            14
                                                                 Attorneys for Defendant Bank of America, N.A.
                                                            15
                                                                                             UNITED STATES DISTRICT COURT
                                                            16

                                                            17                                       DISTRICT OF NEVADA

                                                            18   SFR INVESTMENTS POOL 1, LLC,                         Case No. 2:19-cv-01534-JCM-DJA
                                                            19                                   Plaintiff,
                                                                 vs.                                                  STIPULATION AND ORDER TO STAY
                                                            20
                                                                                                                      CASE 60 DAYS
                                                            21 BANK OF AMERICA, NA, SUCCESSOR BY
                                                               MERGER TO BAC HOME LOANS           (FIRST REQUEST)
                                                            22 SERVICING, LP FKA COUNTRYWIDE HOME
                                                               LOANS SERVICING, LP,
                                                            23

                                                            24
                                                                                                    Defendants.

                                                            25

                                                            26

                                                            27

                                                            28




                                                                                                                  1
                                                                 52391685;1
                                                                  Case 2:19-cv-01534-JCM-DJA Document 31 Filed 03/16/20 Page 2 of 5



                                                            1             Defendant, BANK OF AMERICA, N.A., Successor by Merger To BAC Home Loan
                                                            2    Servicing, LP, f/k/a Countrywide Home Loans Servicing, LP (BANA), by and through its attorneys
                                                            3    of record, the law firms of GERRARD COX LARSEN and AKERMAN LLP, and Plaintiff SFR
                                                            4    INVESTMENTS POOL 1, LLC (SFR), by and through its attorneys of record, the law firm of KIM
                                                            5    GILBERT EBRON file this stipulation to stay discovery for 60 days. This is the parties' first
                                                            6    request for a stay.
                                                            7             I.     INTRODUCTION
                                                            8             This is a post-HOA foreclosure lawsuit.
                                                            9             The parties are requesting a 60-day extension due to COVID-19 Coronavirus community
                                                            10   and global health risks, and resulting travel restrictions, remote work environment transitions, and
GERRARD, COX & LARSEN

                        O:(702)796-4000 F:(702)796-47848
                         2450 St. Rose Parkway, Suite 200




                                                            11   precautionary office closures. The parties propose a 60-day stay, with leave to seek extension
                              Henderson, NV 89074




                                                            12   thereof. If no party requests an extension, the parties agree that discovery will be continued 60 days
                                                            13   from the end of the stay in order to complete discovery.
                                                            14            II.    STATEMENT SPECIFYING THE DISCOVERY COMPLETED
                                                            15            On November 21, 2019, the court entered a stipulated discovery plan and scheduling order
                                                            16   [ECF No. 19] and set the following deadlines:
                                                            17            (a)    Discovery cut off: March 30, 2020.
                                                            18            (b)    Amending the pleadings and adding parties: December 3, 2019.
                                                            19            (c)    Interim status report: January 30, 2020.
                                                            20            (d)    Dispositive motions: April 29, 2020.
                                                            21            (e)    Pre-trial order: May 29, 2020.
                                                            22            The following discovery has been completed:
                                                            23            1.     SFR served its initial disclosures on November 13, 2019.
                                                            24            2.     BANA served subpoenas duces tecum to the HOA and its collection agent (Terra
                                                            25   West) on November 18, 2019.
                                                            26            3.     BANA served its expert witness disclosure on December 30, 2019.
                                                            27            4.     SFR served its notice of deposition of BANA on February 25, 2020, setting the
                                                            28   deposition for March 23, 2020.



                                                                                                                    2
                                                                 52391685;1
                                                                  Case 2:19-cv-01534-JCM-DJA Document 31 Filed 03/16/20 Page 3 of 5



                                                            1             5.     BANA served its notice of deposition for the HOA on February 26, 2020, setting the
                                                            2    deposition for March 13, 2020.
                                                            3             6.     BANA served its notice of deposition for Terra West on February 26, 2020, setting
                                                            4    the deposition for March 16, 2020.
                                                            5             7.     SFR served its first set of requests for admission, first set of request for production of
                                                            6    documents, and first set of interrogatories to BANA on February 28, 2020.
                                                            7             8.     BANA served its first set of requests for admission, first set of request for production
                                                            8    of documents, and first set of interrogatories to SFR on February 28, 2020.
                                                            9             9.     BANA served its first supplement to initial disclosures on February 29, 2020.
                                                            10            10.    BANA served its second supplement to initial disclosures on March 6, 2020.
GERRARD, COX & LARSEN

                        O:(702)796-4000 F:(702)796-47848
                         2450 St. Rose Parkway, Suite 200




                                                            11            11.    BANA served its notice of deposition for SFR on March 6, 2020, setting the
                              Henderson, NV 89074




                                                            12   deposition for March 27, 2020.
                                                            13            12.    BANA served its third supplement to initial disclosures on March 10, 2020.
                                                            14            13.    The deposition of an HOA representative occurred on March 13, 2020.
                                                            15            13.    BANA served its fourth supplement to initial disclosures on March 16, 2020.
                                                            16            III.   SPECIFIC DESCRIPTION OF THE DISCOVERY THAT HAS NOT BEEN
                                                            17   COMPLETED
                                                            18            1.     Depositions of BANA, SFR, and HOA trustee.
                                                            19            2.     BANA's and SFR's responses to each other's outstanding written discovery requests.
                                                            20            The parties reserve the right to participate in additional discovery during the extended
                                                            21   discovery period.
                                                            22            IV.    REASON WHY EXTENSION IS REQUIRED
                                                            23            The parties are requesting a 60-day extension due to COVID-19 Coronavirus community
                                                            24   and global health risks, and resulting travel restrictions, remote work environment transitions, and
                                                            25   precautionary office closures.
                                                            26

                                                            27

                                                            28




                                                                                                                     3
                                                                 52391685;1
                                                                  Case 2:19-cv-01534-JCM-DJA Document 31 Filed 03/16/20 Page 4 of 5



                                                            1             V.     PROPOSED SCHEDULE FOR COMPLETING ALL REMAINING
                                                            2    DISCOVERY
                                                            3             The parties agree that discovery will be 60 days after the end of the 60-day stay, and the
                                                            4    scheduling order deadlines will be extended to the following:
                                                            5             (a)    Discovery cut off: July 28, 2020
                                                            6             (b)    Amending the pleadings and adding parties: None requested.
                                                            7             (c)    Interim status report: None requested.
                                                            8             (d)    Dispositive motions: August 27, 2020
                                                            9             (e)    Pre-trial order: September 28, 2020
                                                            10
                                                                  DATED this 16th day of March, 2020.                 DATED this 16th day of March, 2020.
GERRARD, COX & LARSEN

                        O:(702)796-4000 F:(702)796-47848
                         2450 St. Rose Parkway, Suite 200




                                                            11
                                                                  GERRARD COX LARSEN                                  AKERMAN LLP
                              Henderson, NV 89074




                                                            12
                                                                  /s/ Douglas D. Gerrard, Esq.                        /s/ Rex D. Garner, Esq.
                                                            13    ________________________________                    _____________________________________
                                                            14
                                                                  Douglas D. Gerrard, Esq.                            Natalie L. Winslow, Esq.
                                                                  Nevada Bar No. 4613                                 Nevada Bar No. 12125
                                                            15    Fredrick J. Biedermann, Esq.                        Rex D. Garner, Esq.
                                                                  Nevada Bar No. 11918                                Nevada Bar No. 9401
                                                            16    2450 St. Rose Parkway, Suite 200                    1635 Village Center Circle, Suite 200
                                                                  Henderson, NV 89074                                 Las Vegas, Nevada 89134
                                                            17
                                                                  Attorneys for Defendant Bank of America, N.A.       Attorneys for Defendant Bank of America, N.A.
                                                            18
                                                                                                                      DATED this 16th day of March, 2020.
                                                            19
                                                                                                                      KIM GILBERT EBRON
                                                            20
                                                                                                                      /s/ Karen L. Hanks, Esq.
                                                            21
                                                                                                                      _____________________________________
                                                            22                                                        Diana S. Ebron, Esq.
                                                                                                                      Nevada Bar No. 10580
                                                            23                                                        Jacqueline A. Gilbert, Esq.
                                                                                                                      Nevada Bar No. 10593
                                                            24                                                        Karen L. Hanks, Esq.
                                                                                                                      Nevada Bar No. 9578
                                                            25
                                                                                                                      7625 Dean Martin Drive, Suite 110
                                                            26                                                        Las Vegas, Nevada 89139
                                                                                                                      Attorneys for Plaintiff SFR Investments Pool 1,
                                                            27                                                        LLC
                                                            28




                                                                                                                     4
                                                                 52391685;1
                                                                  Case 2:19-cv-01534-JCM-DJA Document 31 Filed 03/16/20 Page 5 of 5



                                                            1
                                                                                                                 ORDER

                                                            2             Based on the foregoing Stipulation by and between the signatories, and good cause

                                                            3    appearing, IT IS SO ORDERED.
                                                            4                   this ____
                                                                          DATED this 17th day
                                                                                          dayofofMarch,
                                                                                                 March,2020.
                                                                                                        2020.
                                                            5

                                                            6                                                          ____________________________
                                                                                                                       Daniel J. Albregts
                                                            7                                                          United States Magistrate Judge
                                                                 Respectfully submitted by:
                                                            8
                                                                 GERRARD COX LARSEN
                                                            9

                                                            10   /s/ Douglas D. Gerrard, Esq.
GERRARD, COX & LARSEN




                                                                 ________________________________
                        O:(702)796-4000 F:(702)796-47848
                         2450 St. Rose Parkway, Suite 200




                                                            11   Douglas D. Gerrard, Esq.
                                                                 Nevada Bar No. 4613
                              Henderson, NV 89074




                                                            12   Fredrick J. Biedermann, Esq.
                                                                 Nevada Bar No. 11918
                                                            13   2450 St. Rose Parkway, Suite 200
                                                                 Henderson, NV 89074
                                                            14
                                                                 Tel: (702)796-4000
                                                            15   Fax: (702)796-4848
                                                                 Attorneys for Defendant Bank of America, N.A.
                                                            16

                                                            17

                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28




                                                                                                                   5
                                                                 52391685;1
